DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2014/0150482 A1) and in view of Awwad (WO 2012/138497 A1) and further in view of Powell (US 2016/0089958 A1).
In regards to claim 1, Ueno teaches a transport refrigeration unit for controllably cooling a container (see abstract and fig. 1), the transport refrigeration unit comprising: a compressor (compressor 21) constructed and arranged to compress a refrigerant (see paragraph 18); a compressor motor (3) configured to drive the compressor (compressor motor, see fig. 2 and paragraph 18); and a power management system (40, 41, 42) including a computer-based controller (40) operable to receive and process signals from a compressor motor current sensor (at least sensors 5 and 6, see fig. 5 and paragraphs 18, 50-53), and to generate diagnostic data based at least in part on the signal (controller 40 generates abnormality data based compressor current data, see fig. 6 and paragraphs 58, 60 and 62).
However, Ueno does not explicitly teach a battery to power the compressor, a battery charger, a generator to supply power to the battery charger, receiving and processing signals from battery temperature and current sensors; controlling power distribution via the generator or the battery; and the generator powering the battery charger during part-load operating condition.
Awwad teaches a battery charger (battery pack charger 70, see paragraph 11) configured to charge a battery (see paragraphs 11, 32); a generator (24) configured to provide electric power to the compressor (generator drives the compressor, see fig. 3 and paragraphs 12-13) and the battery charger (see paragraph 11); and a power management system (power supply system, see figs. 1-6 and paragraphs 33-34) including a computer-based controller (at least controller 30 and control box 60, see figs. 1-6); wherein the power management system is configured to control power distribution via the generator or the battery (generator supplies power to the battery pack and the batteries, and then the batteries supply power to the various direct current motors, see fig. 5 and paragraphs 36-37); and wherein the battery charger is powered by the generator (generator 24 powers battery pack charger 70, see paragraph 37) during part-load operating conditions of the transport refrigeration unit (during peak load the generator is switched off, see abstract; and since the generator powers the battery pack while operating the compressor, see paragraphs 37-38; the generator is configured to power the battery pack during part-load operating condition of the transport refrigeration unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a battery, a battery charger to charge a battery and a generator to power the compressor and the battery charger as taught by Awwad to the transport refrigeration system of Ueno in order to store additional power for alternating and direct current motors and devices of the refrigeration system (see paragraph 11, Awwad) and to also restore power at the battery pack charger through a generator when the load requirements are low at the refrigeration unit and to allow the battery pack to assist in powering fan motors during peak operation (see abstract and paragraph 42).
Ueno also does not explicitly teach powering the compressor through the battery, and receiving and processing signals from battery temperature and current sensors.
However, Powell teaches a transport refrigeration unit (vehicle refrigeration unit, see fig. 1) comprising: a compressor (110) constructed and arranged to compress a refrigerant (see fig. 1); a battery (120, batteries B) configured to at least in-part provide electric power to the compressor motor (batteries B power compressor motor, see paragraph 26); and a power management system (106, 108, 114) including a battery temperature sensor (battery temperature sensor, see paragraph 30), a battery current sensor (battery voltage or current sensor, see paragraph 30), and computer-based controller (control module 136 and battery monitor module 134) configured to receive and process respective signals from the battery temperature sensor and the battery current sensor (see paragraph 30) and compressor operation state information (see paragraph 31) for generating diagnostic data (this is an intended use limitation; however, Powell teaches determining operating conditions based on data obtained through the battery sensors, see paragraph 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Ueno as modified by introducing a battery to power the compressor as taught by Powell in order to provide a secondary auxiliary power source for the refrigeration unit or the compressor to provide comfort within the cabin for a longer period of time. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process a signals from battery temperature and current sensors as taught by Powell to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to monitor the operation health of the battery to reduce the operation load on the vehicle engine while the state of the battery is healthy to handle the added load of the compressor operation.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell as applied to claim 1 above and further in view of Steele (US 2010/0289273 A1).
In regards to claim 2, Ueno as modified teaches the limitations of claim 2 except that the controller receiving and processing a signal from a generator current sensor.
Steele teaches a generator (11) configured to provide electric power to the compressor motor (generator provide power to compressor motor 19, see fig. 1), and wherein the power management system includes a generator current sensor (current sensor 24, see abstract and paragraph 19) configured to output a signal to the computer-based controller (current signal sent to controller 27, see fig. 1 and paragraph 19) toward generation of the diagnostic data (this is an intended use limitation; however, Steele teaches that the controller provides engine control data based on the generator current data, see paragraph 19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process a signal from a generator current sensor as taught by Steele to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to attain high fuel efficiency and power usage by providing power relative to the load on the refrigeration system (see paragraph 4, Steele).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell and Steele as applied to claim 2 above and further in view of Miller (US 2016/0332520 A1).
In regards to claim 3, Ueno as modified teaches the limitations of claim 3 and Awwad teaches an engine (26) constructed and arranged to drive the generator (engine 26 drives the generator 24, see fig. 5; paragraph 28 and abstract) and Powell further teaches a combustion engine (102) constructed and arranged to drive the compressor (via clutch 112, see fig. 1) and operating a generator when the engine is operated (see fig. 6 and paragraphs 26, 33, and 42).
However, Ueno does not explicitly teach that the controller receives and processes a signal from an engine coolant temperature sensor.
Miller teaches a combustion engine (14) constructed and arranged to drive the generator (engine 14 powers generator 18, see fig. 1 and paragraph 11), and wherein the power management system includes an engine coolant temperature sensor (engine coolant temperature sensors 80, 82, see paragraph 29) configured to output a signal to the computer-based controller (sensing sending signal to the controller 50, see paragraph 29) toward generation of the diagnostic data (this is an intended use limitation; however, Miller teaches that the controller provides signals to control breaking power based on the sensed coolant temperature data, see claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process a signal from an engine coolant temperature sensor as taught by Miller to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to monitor the cooling need of the engine to improve operational efficiency of the engine.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell and Steele and Miller as applied to claim 3 above and further in view of Burnham (US 2013/0283826 A1).
In regards to claims 4 and 5, Ueno as modified teaches the limitations of claim 4 except that the controller receives and processes a signal from an engine speed sensor.
However, Burnham teaches that the transport refrigeration unit (see figs. 1-2) includes a power management system (at least 210, 250), which includes an engine speed sensor (see paragraph 36) configured to output a signal to the computer-based controller (controllers 220, 230 receive engine speed sensor data, see paragraphs 36-37 and fig. 2) toward generation of the diagnostic data (this is an intended use limitation; however, Burnham teaches that the controller provides signals to engine/fuel pump to control engine operation based on measured engine speed, see paragraphs 36-37), where the outputted signal by the engine speed sensor is indicative of a high engine speed and a low engine speed (high and low engine speeds measured by engine speed sensor, see fig. 4 and paragraphs 54, 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process a signal from an engine coolant temperature sensor as taught by Burnham to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to control the operation of the fuel pump to adjust the engine speed and based on the current measured speed of the engine for improved fuel efficiency (see paragraph 37, Burnham).
In regards to claim 7, Ueno as modified teaches the limitations of claim 7 and further discloses a condenser heat exchanger (23) operatively coupled to the compressor (see fig. 4); a condenser fan (24) configured to provide air flow over the condenser heat exchanger (see figs. 2 and 4); a condenser fan motor (2) for driving the condenser fan (see figs. 2 and 4); an evaporator heat exchanger (25) operatively coupled to the compressor (see fig. 4); an evaporator fan (26) configured to provide air flow over the evaporator heat exchanger (see figs. 2 and 4); and an evaporator fan motor (1) for driving the evaporator fan (see figs. 2 and 4), and wherein the electric power is provided from a power source to the condenser fan and evaporator fan motors (see fig. 5 and paragraph 50).
However, Ueno does not explicitly teach that the generator or the battery power the condenser and evaporator fans.
Awwad teaches a transport refrigeration system includes a generator (24) and a battery (70, 28) and wherein at least one of the generator and the battery is configured to provide electric power to the condenser fan and evaporator fan motors (generator provides power to condenser and evaporator fans, see paragraphs 12-14, and 38-39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Ueno as modified by configuring the generator and/or the battery to power the condenser and evaporator fan motors based on the teachings of Awwad in order to independently control air circulation within the zones of the container to further satisfy the cooling/heating needs of the zones by using auxiliary power source other than the engine.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell as applied to claim 1 above and further in view of Nelson  (US 2015/0184912 A1).
In regards to claim 6, Ueno as modified teaches the limitations of claim 6 except a forward cargo temperature sensor for measuring temperature in a forward portion of the container and a rearward cargo temperature sensor for measuring temperature in a rearward portion of the container, and that the controller receives and processes signals from forward and rearward temperature sensors.
However, Nelson teaches that the power management system includes a forward cargo temperature sensor (170 near evaporator 160, see fig. 1 and paragraph 25) for measuring temperature in a forward portion of the container (see paragraph 25) and a rearward cargo temperature sensor (170 at unit 165) for measuring temperature in a rearward portion of the container (see fig. 1), and outputting respective signals to the computer-based controller (controller 135 sets zone set points and controls power allocations based on the measured temperature data, see paragraphs 27 and 24) toward generation of the diagnostic data (this is an intended use limitation; however, Nelson teaches that controller 135 sets zone set points and controls power allocations based on the measured temperature data, see paragraphs 27 and 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Powell as modified by providing a forward and rearward cargo temperature sensors for measuring temperatures in a forward and rearward portions of the container and outputting signals from the sensors to the controller as taught by Nelson in order to attain high power efficiency of the refrigeration drive system by preventing overloading of the compressor by providing targeted refrigeration to each zone based on the requirement of each zone and not operating the compressor under a continuous large load cycle (see paragraph 5, Nelson). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process signals from forward and rearward temperature sensors as taught by Nelson to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to conserve energy by designing compressor operation according the cooling needs of each air conditioning/refrigeration zone.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell and Steele and Miller and Burnham as applied to claim 7 above and further in view of Kates (US 2006/0032248 A1).
In regards to claim 8, Ueno as modified teaches the limitations of claim 8 except that the controller receives and processes signals from condenser and evaporator fan motor current sensors.
However, Kates teaches that the power management system includes a condenser fan motor current sensor (1017, see fig. 10B, and paragraphs 127, 142) and an evaporator fan motor current sensor (1027, see fig. 10A, and paragraphs 138, 142) configured to output respective signals to the computer-based controller (thermostat 1001 receives sensed current data via the condenser and evaporator sender units 1002, 1003, see fig. 10A and paragraph 126) toward generation of the diagnostic data (this is an intended use limitation; however, Kates teaches that the controller provides signals to supply to the building owner and control further operations of the refrigeration system based on the sensed current data, see paragraph 126).
It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process signals from condenser and evaporator fan motor current sensors as taught by Nelson to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to determine the efficiency of the system and adjust system parameters to improve the efficiency of the system (see abstract, Kates).
In regards to claim 14, Ueno as modified teaches the limitations of claim 14 and further discloses that the container is a trailer of a tractor trailer system (see paragraphs 90 and 36).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell and Steele and Miller and Burnham and Kates as applied to claim 8 above and further in view of Kates (US 2006/0032248 A1).
In regards to claim 12, Ueno as modified teaches the limitations of claim 12 and Awwad teaches that the compressor is powered by AC current from the generator (see paragraph 11), where the condenser and evaporator fan motors are DC motors configured to receive DC power from the battery (see abstract and paragraphs 13, 29); and Powell further discloses that the compressor motor is powered by the engine (102) or the generator (124) and the battery pack provides DC power (see paragraph 45).
Howerver, Ueno does not explicitly teach that the compressor motor is an AC motor.
Rusignuolo teaches that the compressor motor is an AC motor configured to receive AC power from the generator (AC power supplied to compressor, see paragraph 12), and wherein the condenser and evaporator fan motors are DC motors configured to receive DC power from the battery (abstract and paragraphs 111-14 and 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Ueno as modified by providing a AC motor for the compressor based on the teachings of Rusignuolo in order to attain high power needs with an AC motor at the compressor and attain lower cost, better speed control (see paragraph 21, Rusignuolo).

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell and Steele and Miller and Burnham and Kates as applied to claim 8 above and further in view of Liu (US 2012/0318008 A1).
In regards to claim 9, Ueno as modified teaches the limitations of claim 9 and further discloses an expansion valve (28) operatively disposed between an outlet of the condenser heat exchanger and an inlet of the evaporator heat exchanger (see fig. 4).
Ueno does not explicitly teach an expansion valve pressure sensor to output a signal to the controller.
However, Liu teaches an expansion valve pressure sensor (pressure transducer 292, see paragraph 45) configured to output a signal to the computer-based controller (controller 266 sends signal to determine the operation mode based on sensed pressure at step 340, fig. 3 and paragraph 48) toward generation of the diagnostic data (this is an intended use limitation; however, Liu teaches that controller 266 sends signal to determine the operation mode based on sensed pressure at step 340, fig. 3 and paragraph 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Ueno as modified by providing an expansion valve pressure sensor based on the teachings of Liu in order to accurately and efficiently determine the operation mode of the refrigeration cycle. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process signal from the expansion valve pressure sensor as taught by Liu to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to determine and establish the operation modes within which the refrigeration cycle operates effectively and efficiently.
In regards to claim 13, Powell as modified teaches the limitations of claim 13 except that the refrigerant is a natural refrigerant.
However, Liu teaches using a natural refrigerant as the refrigerant in the refrigeration cycle of the transport refrigerant system (carbon dioxide as a refrigerant, see paragraphs 23 and 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigeration unit of Ueno as modified by providing carbon dioxide as the natural refrigerant for the refrigeration system of the transport refrigeration unit based on the teachings of Liu in order to use a low critical point refrigerant in a trans-critical cycle (see paragraph 23, Liu).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell and Steele and Miller and Burnham and Kates and Liu as applied to claim 9 above and further in view of Benedict (US 2016/0169568 A1) as an english translation of an earlier publication WO 2015017019 A1.
In regards to claim 10, Ueno as modified teaches the limitations of claim 10 except a suction modulating valve disposed between the evaporator and the compressor, and a suction modulating valve pressure sensor to output a signal to the controller.
However, Benedict teaches a suction modulating valve (22) operatively disposed between an outlet of the evaporator heat exchanger (20) and an inlet of the compressor (14), and wherein the power management system includes a suction modulating valve pressure sensor (44) configured to output a signal to the computer-based controller (30, see fig. 1) toward generation of the diagnostic data (this is an intended use limitation; however, Benedict teaches that controller 30 controls operations of other valves based on the pressure measurement by suction modulating valve pressure sensor 44, see paragraph 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Ueno as modified by providing a suction modulating valve disposed between the evaporator and the compressor as taught by Benedict in order to accurately regulate the refrigerant charge circulating in the refrigeration cycle and especially through the compressor. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process signal from the suction modulating valve pressure sensor as taught by Benedict to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to accurately determine and modify refrigerant charge circulating in the refrigeration cycle, especially through the compressor (see paragraph 16, Benedict).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Awwad and Powell and Steele and Miller and Burnham and Kates as applied to claim 8 above and further in view of Nelson (US 2015/0184912 A1).
In regards to claim 11, Ueno as modified teaches the limitations of claim 11 except a forward cargo temperature sensor for measuring temperature in a forward portion of the container and a rearward cargo temperature sensor for measuring temperature in a rearward portion of the container, and outputting respective signals to the computer- based controller toward generation of the diagnostic data.
However, Nelson teaches that the power management system includes a forward cargo temperature sensor (170 near evaporator 160, see fig. 1 and paragraph 25) for measuring temperature in a forward portion of the container (see paragraph 25) and a rearward cargo temperature sensor (170 at unit 165) for measuring temperature in a rearward portion of the container (see fig. 1), and outputting respective signals to the computer-based controller (controller 135 sets zone set points and controls power allocations based on the measured temperature data, see paragraphs 27 and 24) toward generation of the diagnostic data (this is an intended use limitation; however, Nelson teaches that controller 135 sets zone set points and controls power allocations based on the measured temperature data, see paragraphs 27 and 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Ueno as modified by providing a forward and rearward cargo temperature sensors for measuring temperatures in a forward and rearward portions of the container as taught by Nelson in order to attain high power efficiency of the refrigeration drive system by preventing overloading of the compressor by providing targeted refrigeration to each zone based on the requirement of each zone and not operating the compressor under a continuous large load cycle (see paragraph 5, Nelson). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process signals from forward and rearward temperature sensors as taught by Nelson to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to conserve energy by designing compressor operation according the cooling needs of each air conditioning/refrigeration zone.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2014/0150482 A1) and in view of Awwad (WO 2012/138497 A1) and further in view of Powell (US 2016/0089958 A1) and Steele (US 2010/0289273 A1) and Miller (US 2016/0332520 A1).
In regards to claims 15 and 16, Ueno teaches a power management system (40, 41, 42) for a transport refrigeration unit including a combustion engine (engine, see paragraph 91), a compressor motor (3), a condenser fan motor (2), and an evaporator fan motor (1), a compressor (compressor 21) constructed and arranged to compress a refrigerant (see paragraph 18); a compressor motor (3) configured to drive the compressor (compressor motor, see fig. 2 and paragraph 18); and the power management system(40, 41, 42) comprising: computer-based controller (40) operable to receive and process signals from a compressor motor current sensor (at least sensors 5 and 6, see fig. 5 and paragraphs 18, 50-53), and to generate diagnostic data based at least in part on the signal (controller 40 generates abnormality data based compressor current data, see fig. 6 and paragraphs 58, 60 and 62); and a condenser heat exchanger (23) operatively coupled to the compressor (see fig. 4); a condenser fan (24) configured to provide air flow over the condenser heat exchanger (see figs. 2 and 4); a condenser fan motor (2) for driving the condenser fan (see figs. 2 and 4); an evaporator heat exchanger (25) operatively coupled to the compressor (see fig. 4); an evaporator fan (26) configured to provide air flow over the evaporator heat exchanger (see figs. 2 and 4); and an evaporator fan motor (1) for driving the evaporator fan (see figs. 2 and 4), and wherein the electric power is provided from a power source to the condenser fan and evaporator fan motors (see fig. 5 and paragraph 50).
However, Ueno does not explicitly teach a battery, a battery charger to charge the battery, a generator driven by the engine; controlling power distribution via the generator or the battery; receiving and processing signals from battery temperature data, battery current data, generator current data and engine coolant temperature data and the generator powering the battery charger during part-load operating condition, which includes partial compressor load condition.
Awwad teaches a battery charger (battery pack charger 70, see paragraph 11) configured to charge a battery (see paragraphs 11, 32); a generator (24) driven by the engine (26, see fig. 5) and configured to provide electric power to the compressor (generator drives the compressor, see fig. 3 and paragraphs 12-13) and the battery charger (see paragraph 11); and a power management system (power supply system, see figs. 1-6 and paragraphs 33-34) including a computer-based controller (at least controller 30 and control box 60, see figs. 1-6); wherein the power management system is configured to control power distribution via the generator or the battery (generator supplies power to the battery pack and the batteries, and then the batteries supply power to the various direct current motors, see fig. 5 and paragraphs 36-37); and wherein the battery charger is powered by the generator (generator 24 powers battery pack charger 70, see paragraph 37) during part-load operating conditions of the transport refrigeration unit (during peak load the generator is switched off, see abstract; and since the generator powers the battery pack while operating the compressor, see paragraphs 37-38; the generator is configured to power the battery pack during part-load operating condition of the transport refrigeration unit), where the part-load operating condition includes partial compressor load condition (since the generator powers the battery pack while operating the compressor during non-peak load conditions, see paragraphs 37-38, 42, and abstract; the load condition associated with compressor during generator operation is also partial) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a battery, a battery charger to charge a battery and a generator to power the compressor and the battery charger as taught by Awwad to the transport refrigeration system of Ueno in order to store additional power for alternating and direct current motors and devices of the refrigeration system (see paragraph 11, Awwad) and to also restore power at the battery pack charger through a generator when the load requirements are low at the refrigeration unit and to allow the battery pack to assist in powering fan motors during peak operation (see abstract and paragraph 42).
Ueno also does not explicitly teach that the controller receives and processes battery temperature data, battery current data, generator current data and engine coolant temperature data signals.
However, Powell teaches a transport refrigeration unit (vehicle refrigeration unit, see fig. 1) comprising: a compressor (110) constructed and arranged to compress a refrigerant (see fig. 1); a battery (120, batteries B) configured to at least in-part provide electric power to the compressor motor (batteries B power compressor motor, see paragraph 26); a generator (124) configured to provide electric power to the compressor motor (see paragraph 26); and a power management system (106, 108, 114) including a battery temperature sensor configured to output a battery temperature data signal (battery temperature sensor, see paragraph 30), a battery current sensor configured to output a battery current data signal (battery voltage or current sensor, see paragraph 30), and computer-based controller (control module 136 and battery monitor module 134) configured to receive and process respective signals from the battery temperature sensor and the battery current sensor (see paragraph 30) and compressor operation state information (see paragraph 31) to facilitate diagnostics (this is an intended use limitation; however, Powell teaches determining operating conditions based on data obtained through the battery sensors, see paragraph 30). Powell also teaches a combustion engine (102) constructed and arranged to drive the compressor (via clutch 112, see fig. 1) and operating a generator when the engine is operated (see fig. 6 and paragraphs 26, 33, and 42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power management system of the refrigeration unit of Ueno as modified by introducing a battery to power the compressor as taught by Powell in order to provide a secondary auxiliary power source for the refrigeration unit or the compressor to provide comfort within the cabin for a longer period of time. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process a signals from battery temperature and current sensors as taught by Powell to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to monitor the operation health of the battery to reduce the operation load on the vehicle engine while the state of the battery is healthy to handle the added load of the compressor operation.
Ueno also does not explicitly teach that the controller receives and processes generator current data and engine coolant temperature data signals.
However, Steele teaches a generator (11) configured to provide electric power to the compressor motor (generator provide power to compressor motor 19, see fig. 1), and wherein the power management system includes a generator current sensor (current sensor 24, see abstract and paragraph 19) configured to output a generator current data signal to the computer-based controller (current signal sent to controller 27, see fig. 1 and paragraph 19) to facilitate diagnostics (this is an intended use limitation; however, Steele teaches that the controller provides engine control data based on the generator current data, see paragraph 19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process a signal from a generator current sensor as taught by Steele to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to attain high fuel efficiency and power usage by providing power relative to the load on the refrigeration system (see paragraph 4, Steele).
Ueno also does not explicitly teach that the controller receives and processes engine coolant temperature data signals.
However, Miller teaches a combustion engine (14) constructed and arranged to drive the generator (engine 14 powers generator 18, see fig. 1 and paragraph 11), and wherein the power management system includes an engine coolant temperature sensor (engine coolant temperature sensors 80, 82, see paragraph 29) configured to output an engine coolant temperature data signal to the computer-based controller (sensing sending signal to the controller 50, see paragraph 29) to facilitate diagnostics (this is an intended use limitation; however, Miller teaches that the controller provides signals to control breaking power based on the sensed coolant temperature data, see claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process a signal from an engine coolant temperature sensor as taught by Miller to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to monitor the cooling need of the engine to improve operational efficiency of the engine and in order to keep the generator/motor charged for independent refrigeration operations during idle state of the engine.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2014/0150482 A1) and in view of Awwad (WO 2012/138497 A1) and further in view of Powell (US 2016/0089958 A1) and Steele (US 2010/0289273 A1) and Miller as applied to claim 15 above and further in view of Kates (US 2006/0032248 A1).
In regards to claim 17, Ueno as modified teaches the limitations of claim 17 except receiving and processing by the controller data signals of engine speed, condenser and evaporator fan motor currents.
However, Kates teaches that the power management system includes a condenser fan motor current sensor (1017, see fig. 10B, and paragraphs 127, 142) and an evaporator fan motor current sensor (1027, see fig. 10A, and paragraphs 138, 142) configured to output respective condenser fan motor current data and evaporator fan motor current data signals to the computer-based controller (thermostat 1001 receives sensed current data via the condenser and evaporator sender units 1002, 1003, see fig. 10A and paragraph 126) toward generation of the diagnostic data (this is an intended use limitation; however, Kates teaches that the controller provides signals to supply to the building owner and control further operations of the refrigeration system based on the sensed current data, see paragraph 126).
It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the power management system of the refrigeration unit of Ueno as modified to receive and process signals from condenser and evaporator fan motor current sensors as taught by Nelson to generate diagnostics data by the power management system at the refrigeration unit of Ueno in order to determine the efficiency of the system and adjust system parameters to improve the efficiency of the system (see abstract, Kates).
Response to Arguments
Applicant’s arguments, see pages 1-5 of the Remarks, filed 7/13/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 over Ueno in view of Powell or Powell in view of Ueno have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueno in view of Awwad and Powell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763

                                                                                                                                                                                                        /JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763